DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on June 07, 2021 are acknowledged and have been fully considered. Claims 21-31 and newly added claims 52-57 are pending. Claims 21-31 and newly added claims 52-57 are under consideration in the instant office action. Claims 1-20 and 32-51 are canceled. Applicant’s amendments and arguments did not overcome the rejections of record under 35 USC 103 for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on June 07, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24-31, and newly added claims 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US20060084656, 4/20/2006; of record in parent application 14/887,248) in view of Yerxa (US 6277855, 8/21/2001; of record in parent application 14/887,248).
With regard to Claims 21 and 24-26, Ziegler teaches a method of administering a pharmaceutical formulation comprising varenicline into the nostril of an individual in need thereof (abstract). Ziegler does not teach that the method is for increasing the amount of dry eye disease with nicotinic acetylcholine receptor agonists (see title) and Treatment of Systemic Dryness with a Nicotinic Agonist (see example 2). A patient with dry eye disease is a patient in need of increased lacrimal protein production to lubricate the eye, and because the method of Ziegler and Yerxa delivers the same amount of the same active agent claimed using the same administration route, it would also result in increased lacrimal protein production. 
With regard to claim 22, the amount or concentration of the recited lacrimal proteins would necessarily increase when performing the method of Ziegler and Yerxa because the same drug is being applied in the same way in the same dose.
With regard to Claims 27-29, Yerxa teaches that for treatment of dry eye disease, the nicotinic acetylcholine receptor agonist is administered up to 5 times a day for 4 weeks (Example 
With regard to Claim 30, as described above, the varenicline is administered as a spray, i.e., as a liquid. Also see Ziegler, Example 3.
With regard to Claim 31, the composition is administered using an atomizer, i.e., and atomization pump (Ziegler, paragraph 64).
With regard to Claims 54-55 the intranasal compositions may also contain one or more preservatives selected from quaternary ammonium salts such as lauralkonium chloride, benzalkonium chloride etc. (Ziegler et al. paragraph 0045, the examiner notes that “may” entails the preservatives are optional with the broadest reasonable interpretation). Furthermore the examples such as example 3 do not contain a preservative in Ziegler et al.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US20060084656, 4/20/2006; of record in parent application 14/887,248) in view of Yerxa (US 6277855, 8/21/2001; of record in parent application 14/887,248) as applied to claims 21, 22, 24-31, and 52-55 above, and further in view of Ousler (US20080261890, 10/23/2008; of record in parent application 15/422382).
As described above, Ziegler and Yerxa teach the limitations of the independent claims but do not teach that the varenicline is administered prior to or after Lasik surgery. However, Ousler teaches that LASIK surgery causes dry eye due to the severing of nerves that run to the ocular surface (paragraph 9). Given that the method of Ziegler and Yerxa is a method of treating dry eye, it would have been obvious to one of ordinary skill in the art at the time of invention to administer the varenicline after Lasik surgery to treat the dry eye caused by LASIK.
New Rejections Necessitated by Amendments
Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US20060084656, 4/20/2006; of record in parent application 14/887,248) in view of Yerxa (US 6277855, 8/21/2001; of record in parent application 14/887,248) as applied to claims 21, 22, 24-31, and 52-55 above, and further in view of Li et al. (Int J. Ophthalmol., 504), 478-481, 2012, newly cited).
As described above, Ziegler and Yerxa teach the limitations of the independent claims but do not teach that the new limitations of claims 56-57. However, Li et al. teach that the value of Schirmer I test (S I t) without anesthesia and with topical anesthesia for diagnosing dry eye (DE) (see AIM). Totally 220 eyes in 110 patients, male (44) and female (66), (39.56±12.67) years old diagnosed with DE were examined. S I t without anesthesia was performed firstly, and 15 minutes later, it was applied again in the same person after topical anesthesia with 0.5% proparacaine hydrochloride eye drops. The wetting strips counted <10mm per 5 minutes were defined positive, while ≤5mm per 5 minutes were defined strong positive (see methods). The wetting length in S I t after topical anesthesia was significantly lower than that in S I t without anesthesia (P<0.001). The positive rate and strong positive rate of S I t after topical anesthesia were significantly higher than that of S I t without anesthesia (P<0.001). The positive rate and strong positive rate of S I t without anesthesia and the strong positive rate of S I t after topical anesthesia in patients with aqueous-deficiency dry eye (ADDE) were significantly higher than those in total patients whereas those in patients with evaporative dry eye (EDE) were significantly lower than those in total patients (P<0.001) (see results). Our study showed that S I t after topical anesthesia with 0.5% proparacaine hydrochloride eye drops was more objective and reliable than that without anesthesia in reflecting the status of DE, and its diagnostic value in patients with ADDE was even higher (see discussions).
The wetting strips counted <10mm per 5 minutes were defined positive, while ≤5mm per 5 minutes were defined strong positive (see methods). The wetting length in S I t after topical anesthesia was significantly lower than that in S I t without anesthesia (P<0.001). The positive rate and strong positive rate of S I t after topical anesthesia were significantly higher than that of S I t without anesthesia (P<0.001). The positive rate and strong positive rate of S I t without anesthesia and the strong positive rate of S I t after topical anesthesia in patients with aqueous-deficiency dry eye (ADDE) were significantly higher than those in total patients whereas those in patients with evaporative dry eye (EDE) were significantly lower than those in total patients (P<0.001) (see results). Our study showed that S I t after topical anesthesia with 0.5% proparacaine hydrochloride eye drops was more objective and reliable than that without anesthesia in reflecting the status of DE, and its diagnostic value in patients with ADDE was even higher (see discussions). 
Response to Applicants arguments
Applicants argue that there is no rationale provided for why one of skill in the art would be motivated to select varenicline as disclosed in Ziegler to replace the any of the large number of nicotinic acetylcholine receptor (nAChR) agonists disclosed in Yerxa. Furthermore, there is no basis for combining the two references. The only rationale presented by the Examiner is that Ziegler and Yerxa disclose “the same active agent claimed” because they both disclose nAChR agonists. Under this reasoning, the inference is that any nAChR agonist may be administered to a person in need thereof and used successfully to increase the amount or concentration of one or more lacrimal proteins in the individual. In support of the above, Applicant provides data demonstrating that not all nAChR agonists administered via the nostrils may be useful in increasing the amount or concentration of one or more lacrimal proteins because (1) not all nAChR agonists are effective in increasing tearing and (2) even those nAChR agonists that cause tearing may elicit discomfort responses making such use impractical and causing harmful side effects for the patient. Treatment with harmful side effects is not a viable treatment plan. Thus, the efficacy of a given nAChR agonist to increase the amount or concentration of one or more lacrimal proteins upon administration to the nostril is unpredictable, as is whether or not such administration will also result in a discomfort response.
The above assertions are not found persuasive because the examiner indeed provided a rational why one of ordinary skill in the art would have been motivated to utilize varenicline which is a known nicotinic acetylcholine receptor (nAChR) agonist to treat dry eyes because Yexra clearly teaches that nicotinic acetylcholine receptor (nAChR) agonists are useful agents for the treatment of dry eyes entailing increasing the concentration of lacrimal proteins. The fact that nicotinic acetylcholine receptor (nAChR) agonists with various versatilities being used for treating dry eyes is well demonstrated by Yerxa. It is very reasonable for one of ordinary skill in the art to expect vareniclin, which is another functionally equivalent nicotinic acetylcholine receptor (nAChR) agonist to do the same absent evidence to the contrary. The "predictability or predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971). Furthermore the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applicants argue the data shown in Table 1 summarizes the effects observed for eight nAChR agonists on tearing and discomfort responses observed after administration via the nostrils to individuals. The data were generated using the protocols described immediately below Table 1. Three of the eight tested nAChR agonists (nicotine, ABT-418, and GTS-21) were disclosed in Yerxa, and are discussed below. This information was also provided as part of a declaration submitted in related U.S. application 14/887,259, now U.S. Patent No. 9,504,645. At the onset of the experiment, 50 microliters of a 0.01 mg/mL compound formulation was administered intranasally to three subjects. The dose of each compound was increased logarithmically until an effect on tearing and/or a discomfort response was observed, up to a maximum compound concentration of 10 mg/mL. The effect on tearing and the discomfort response were recorded for each compound (Table 1). The production of tears in the individual in need thereof results in the increase of the amount or concentration of one or more lacrimal proteins produced. Surprisingly, varenicline exhibited a superior profile of both efficacy and tolerability compared to virtually all of the other compounds tested. The only other compound demonstrating both efficacy and tolerability, (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine, is unrelated by structure and also has a different receptor profile to varenicline, thus highlighting the lack of predictability in efficacy for the claimed indications between nAChR agonists.
The examiner acknowledges applicants data and would like to bring to applicants’ attention the issue of making the claim commensurate in scope with the data in terms of the administered amount. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). As clearly described by applicant at the onset of the experiment, 50 microliters of a 0.01 mg/mL compound formulation was administered intranasally to three subjects. The dose of each compound was increased logarithmically until an effect on tearing and/or a discomfort response was observed, up to a maximum compound concentration of 10 mg/mL. However applicants’ claim 21 is drawn to administering between 5 micrograms and 1000 micrograms of varenicline in alternating nostrils of the individual in need thereof. Applicant is requested to correlate the tested amounts to the recited amounts in the claims.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/TIGABU KASSA/Primary Examiner, Art Unit 1619